Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of DeBenedictis et al (US 2015/0216720 hereafter DeBenedictis) in view of Yates et al (US 6,319,510 hereafter Yates).
DeBenedictis discloses a method of performed on a human subject having a skin the method comprising applying a composition to the skin comprising a saccharide and applying a heat transfer surface applicator to the skin [abstract, 0084].  The saccharide is exogenous in that it generates from outside the body and can be configured to penetrate the skin via an injection [0099].  The formulation comprises a cryoprotectant which comprises a cellulose which is a type of saccharide [0085].  The 
While the O’Neil patent discloses a method and system of increasing saccharide concentration in the skin, the reference did not disclose the same saccharides as the instant claims. The use of saccharides as cryoprotectant for biological or sensitive tissues and compounds is well known in the art as seen in the Yates patent.
Yates discloses a medicament formulation that can be freeze dried for storage (col. 12, lin. 1-20). The formulation comprises bioactive proteins and peptides which need protecting and thus are protected by a saccharide cryoprotectant like sucrose and trehalose (col. 12, lin. 28-35). It would have been obvious to include these saccharides into the method and system of O’ Neil as the compounds solve the same problem of protecting biological tissues.
Regarding the specific viscosity and tensile strength of the cryoprotectant composition, it is the position of the Examiner that such limitations do not distinguish over the prior art. The claims recite that the cryoprotectant is present in sufficient concentrations to produce the desired effects of the claims. The DeBenedictis reference discloses that the cellulose is applied in the formulation as a thickener and that the formulation can be applied multiple times through a single procedure.  It would be obvious to one of ordinary skill in the art that additional formulation comprising additional thickener would increase the viscosity of the resulting composition by the additive property. The claims do not recite a specific concentration range for the component, however the means of the method are accomplished 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable means of cooling the skin and surrounding tissue. It would have been obvious to include the similar compounds of Yates into the system and method of DeBenedictis with an expected result of a stable means of reducing fat, smoothing skin and treating wrinkles via cooling the surrounding tissue and protecting it from damage.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/15/21, with respect to the rejection(s) of claim(s) 1-27 under 35 USC 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618